       8:18-cv-01244




 1   Troy D. Monge, Esq.
     Law Offices of Martin Taller, APC
 2   2300 E. Katella Ave, Suite 440
 3   ANAHEIM,CALIFORNIA 92806
     TELEPHONE(714)385-8100
 4   FACSIMILE(714)385-8123
 5   troymonge@hotmail.com
 6
     Attorney Bar #217035
 ~   Attorneys for Marcos Silva
 8

 9                       iJNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
                                           ) No. SACV18-1244-E
11
     MARCOS SILVA,                         )
12                                         )[             ORDER AWARDING
13        Plaintiff,                       )EQUAL ACCESS TO JUSTICE
                                             ACT ATTORNEY FEES AND
14               v.                        )COSTS
15                                         )
    NANCY A. BERRYHILL,                    )
16
    Deputy Commissioner for Operations, )
17 performing the duties and functions not )
1 g reserved to the Commissioner of Social )
    Security,                              )
19                                         ~
20        Defendant.                       )
21         Based upon the parties' Stipulation for Award and Payment of Attorney

22 Fees:
23         IT IS ORDERED that the Commissioner shall pay attorney fees and
24 expenses the amount of THREE THOUSAND THREE HUNDRED DOLLARS
25 and NO CENTS ($3,300.00), and costs under 28
26 ///
27 ///
28 ///



                                            1
       8:18-cv-01244-E




 1   U.S.C. § 1920 in the amount ofZERO DOLLARS ($0.00), as authorized by 28
 2 U.S.C. §§ 2412(d), 1920, subject to the terms ofthe above-referenced Stipulation.
 3
 4        Dated: `y~j)~9'

 5                           THE HONORABLE CHARLES E. EICK
 6                           UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                           2
